Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US Pub. No. 2014/0007700 A1).
		As to claim 1, Lim shows a hand gesture (i.e. motion) recognition sensor (Figs. 1, 5 and 6 and paras. 35 and 36) comprising: at least one strain unit 915 configured to measure a physical change in an epidermis (i.e. hand) of a human body (Figs. 5, 6 and 9 and paras. 73 and 92 – 102); and at least one bump unit (projection 914) located in a measurement direction of the at least one strain unit so as not to overlap the at least one strain unit (Fig. 9 and para. 98), the at least one bump unit configured to amplify the physical change (Fig. 9 and paras. 92 – 102). 
 		As to claim 5, Lim shows a sensor layer using a hand gesture (i.e. motion) recognition sensor (Figs. 1, 5 and 6 and paras. 35 and 36), the sensor layer comprising: a first base layer 911 (Fig. 9 and para. 94); a first sensor layer 912/915/916 disposed over the first base layer (Fig. 9 and para. 94), at least one first strain unit 915 and a first electrode pattern 912 formed in the first sensor layer (Fig. 9 and para. 94), the at least one first strain unit formed on the first base layer to measure a physical change in an . 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Hong et al. (US Pub. No. 2016/0284971 A1).
		As to claim 2, Lim shows that the at least one bump unit is located in a measurement direction of the strain unit so as not to overlap the strain unit (Fig. 9). 
 		Lim does not show that the at least one strain unit comprises at least one serpentine portion having a bent portion.
		Hong shows that a strain unit comprises at least one serpentine portion having a bent portion (Figs. 3A and 3B and paras. 79 and 80).

		As to claims 4 and 8, Lim shows that the at least one bump unit is located in the measurement direction of the strain unit so as not to overlap the multiple serpentine portions (Fig. 9). 
		Lim does not show that the at least one serpentine portion comprises multiple serpentine portions, wherein the at least one strain unit is configured such that the multiple serpentine portions having a same measurement direction are connected in series to each other.
		Hong shows that at least one serpentine portion comprises multiple serpentine portions, wherein at least one strain unit is configured such that the multiple serpentine portions having a same measurement direction are connected in series to each other (Figs. 3A and 3B and paras. 79 and 80).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings Lim with those of Hong because designing the system in this way allows the device to improve flexibility (para. 75).
		Allowable Subject Matter
Claims 3, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627